           Case 2:21-cv-01447-ESW Document 1 Filed 08/20/21 Page 1 of 8



 1    Aaron T. Martin (AZ Bar No. 028358)
      Martin Law & Mediation PLLC
 2    2415 E. Camelback Rd., Suite 700
      Phoenix, AZ 85016
 3    aaron@martinlawandmediation.com
      (602) 812-2680
 4
      Attorneys for Plaintiff
 5    Fusion Power, LLC
 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                               FOR THE DISTRICT OF ARIZONA
10    Fusion Power, LLC, an Arizona limited             No.
      liability company,
11                                                      COMPLAINT
                            Plaintiff,
12
      v.
13                                                      (Jury Trial Requested)
      Select Start Media, LLC, a Florida limited
14    liability company,
15                          Defendant.
16

17            Plaintiff Fusion Power, LLC (“Fusion”), for its Complaint, alleges as follows:
18                                        INTRODUCTION
19            1.    Fusion markets and sells solar power products, services, and systems.
20            2.    Defendant Select Start Media, LLC (“Select”) sells marketing leads.
21            3.    Select, among other things, made material misrepresentations to Fusion and
22   materially breached the parties’ contracts related to the marketing leads that Select sold.
23                           PARTIES, JURISDICTION, AND VENUE
24            4.    Fusion is an Arizona limited liability company authorized to and doing
25   business in Maricopa County, Arizona.
26            5.    Fusion’s members are individuals who reside in Maricopa County, Arizona,
27   or limited liability companies whose constituent members are individuals who reside in
28   Maricopa County, Arizona.
        Case 2:21-cv-01447-ESW Document 1 Filed 08/20/21 Page 2 of 8



 1          6.      Upon information and belief, Select is a Florida limited liability company not
 2   authorized to but doing business in Maricopa County, Arizona.
 3          7.      Upon information and belief, Select’s members are individuals who reside in
 4   Florida.
 5          8.      Select solicited Fusion’s business in Arizona through, among other things, a
 6   Craigslist post in Phoenix, emails and invoices sent to Fusion in Arizona, and telephone
 7   calls made to Fusion in Arizona.
 8          9.      The claims in this Complaint arise out of contracts that the parties entered into
 9   in Maricopa County, Arizona.
10          10.     The claims in this Complaint arise out of Select’s acts and omissions that
11   occurred in Maricopa County, Arizona.
12          11.     Select sold Fusion marketing leads and contact information for individuals
13   located and who reside in Arizona and who may be witnesses in this action.
14          12.     Select caused Fusion to suffer over $75,000.00 in damages in Maricopa
15   County, Arizona.
16          13.     This Court has jurisdiction over these parties and claims under 28 U.S.C.
17   § 1332.
18          14.     Venue is proper in this Court under 28 U.S.C. § 1391.
19                                   FACTUAL ALLEGATIONS
20          15.     Select’s website states that Select is the leader in generating high quality leads
21   with over 20 years in online marketing experience.
22          16.     Select’s website states that Select understands the importance and necessity
23   of performance marketing and handles every campaign as if the campaign was Select’s own
24   campaign.
25          17.     Select’s website states that quality and consistency are Select’s primary focus,
26   and that Select’s customers will have peace of mind knowing that Select treats its customers
27   as partners.
28          18.     Select’s website states that Select specializes in online and offline marketing,

                                                   -2-
        Case 2:21-cv-01447-ESW Document 1 Filed 08/20/21 Page 3 of 8



 1   and recognizes the importance of a thorough verification system as a primary cross
 2   referencing system.
 3            19.   Select’s website states that Select has a strong focus on technology as a
 4   number one priority to ensure quality and accuracy of the data delivered to Select’s
 5   customers.
 6            20.   Select’s website states that Select follows a multi-step process that includes,
 7   among other things, collecting applications of interest from consumers and reviewing and
 8   validating the leads it captures.
 9            21.   Select’s website states that Select stands as the pinnacle in online lead
10   generation, and Select guarantees that its custom lead campaigns will generate high quality
11   consumers with a true interest in the products and services via opt-in traffic.
12            22.   Select’s website states that Select has years of online/offline marketing, lead
13   generation, and compiling opt-in data with consumer contact information.
14            23.   The Telephone Consumer Protection Act (“TCPA”), among other things,
15   imposes regulations and restrictions regarding telemarketing and telephone solicitation
16   calls.
17            24.   In February 2020, Select, through its employee or agent Frank James,
18   represented to Fusion that Select could provide TCPA “compliant opt-in” marketing leads
19   in designated zip codes who had, within the last 10-90 days, indicated their interest in and
20   consent to receiving marketing and sales information about solar power. Attached as
21   Exhibit A is a true and correct copy of an email chain between Select and Fusion dated
22   February 4, 2020.
23            25.   Select represented to Fusion that its marketing leads complied with TCPA
24   requirements, regulations, and restrictions.
25            26.   On or about April 23, 2020, Fusion and Select entered into a contract
26   identified as Proposal No. 454941 for “60 day max,” TCPA “compliant opt-in” solar power
27   marketing leads in various zip codes, including Arizona-based zip codes but not Florida-
28   based zip codes.

                                                    -3-
        Case 2:21-cv-01447-ESW Document 1 Filed 08/20/21 Page 4 of 8



 1          27.     On or about September 10, 2020, Fusion and Select entered into a contract
 2   identified as Proposal No. 455247 for “60 day max,” TCPA “compliant opt-in” solar power
 3   marketing leads in various zip codes, including Arizona-based zip codes but not Florida-
 4   based zip codes.
 5          28.     Fusion relied on Select’s representations when Fusion entered into Proposal
 6   Nos. 454941 and 455247 (collectively, the “Contracts”) and agreed to purchase marketing
 7   leads from Select.
 8          29.     Fusion would not have entered into the Contracts or bought marketing leads
 9   from Select if Fusion knew that Select’s marketing leads did not comply with TCPA
10   requirements, regulations, and restrictions.
11          30.     Fusion would not have entered into the Contracts or bought marketing leads
12   from Select if Fusion knew that Select’s marketing leads had not opted-in or consented to
13   receive marketing and sales information about solar power within the prior 60 days.
14          31.     Fusion paid Select in full for the marketing leads purchased.
15          32.     In September 2020, Select provided Fusion with contact information for
16   marketing leads that included information for an individual, Mr. Winters.
17          33.     In February 2021, Mr. Winters sued Fusion in a purported class action lawsuit
18   in the United States District Court, District of Arizona, for alleged negligent and willful
19   violations of the TCPA.
20          34.     Mr. Winters alleged, among other things, that he had not opted-in or
21   consented to receive solar power marketing and sales information.
22          35.     Mr. Winters provided Fusion with proof that the address and other contact
23   information Select provided to Fusion had been out-of-date, false, and/or fraudulent.
24          36.     Mr. Winters demonstrated that, even had he opted-in at some point, the data
25   Select provided to Fusion was aged and did not include Fusion as a contractor that could
26   contact him.
27          37.     Select, for example, provided Fusion with an address for Mr. Winters at which
28   Mr. Winters had not lived for over a year.

                                                    -4-
        Case 2:21-cv-01447-ESW Document 1 Filed 08/20/21 Page 5 of 8



 1          38.     Mr. Winters’ purported class action lawsuit against Fusion sought over $7.5
 2   million in damages for Fusion’s alleged TCPA violations.
 3          39.     Fusion did not independently or actively violate the TCPA, but faced potential
 4   liability solely because Select falsely represented that its leads were TCPA compliant and
 5   had within the last 60 days consented or opted-in to receive marketing and sales
 6   information.
 7          40.     Fusion incurred substantial expense to retain legal counsel, defend the TCPA
 8   lawsuit, and settle the TCPA lawsuit.
 9          41.     The marketing leads that Select provided to Fusion under the Contracts were
10   not TCPA “compliant opt-in.”
11          42.     The marketing leads that Select provided to Fusion under the Contracts were
12   aged over 60 days.
13          43.     The marketing leads that Select provided to Fusion under the Contracts
14   contained false and/or out-of-date information.
15                                            COUNT I
16                                      (Breach of Contract)
17          44.     Fusion incorporates by reference the paragraphs set forth above.
18          45.     Proposal No. 454941 constituted a valid and binding contract between Fusion
19   and Select.
20          46.     Proposal No. 455247 constituted a valid and binding contract between Fusion
21   and Select.
22          47.     Each of the Contracts contained an implied covenant of good faith and fair
23   dealing that required Select to not do anything that would prevent Fusion from receiving
24   the benefits of the Contracts.
25          48.     Select, by and through its acts and omissions as stated above, materially
26   breached each of the Contracts.
27          49.     Select, by and through its acts and omissions as stated above, breached the
28   implied covenants of good faith and fair dealing contained in each of the Contracts.

                                                  -5-
        Case 2:21-cv-01447-ESW Document 1 Filed 08/20/21 Page 6 of 8



 1          50.      Select’s breaches of the Contracts and the implied covenants of good faith
 2   and fair dealing caused Fusion to suffer substantial direct and consequential damages.
 3          51.      Fusion is entitled to recover its reasonable attorneys’ fees and costs under the
 4   Contracts and all applicable law, including but not limited to 28 U.S.C. § 1920, A.R.S. § 12-
 5   341, and A.R.S. § 12-341.01.
 6                                             COUNT II
 7                                               (Fraud)
 8          52.      Fusion incorporates by reference the paragraphs set forth above.
 9          53.      Select made representations to Fusion about the marketing leads and the
10   Contracts, including that Select’s leads were TCPA compliant and had opted-in within the
11   last 60 days.
12          54.      Select’s representations about its leads and the Contracts were false.
13          55.      Select’s representations were material because Fusion would not have entered
14   into the Contracts or bought leads from Select if Fusion knew that Select’s leads were not
15   TCPA compliant and had not opted-in within the last 60 days.
16          56.      Select knew its representations about the leads and Contracts were false.
17          57.      Select intended that Fusion would act upon the representations in the manner
18   reasonably contemplated by Select, including inducing Fusion to enter into the Contracts
19   with Select and to purchase marketing leads from Select.
20          58.      Fusion did not know that Select’s representations were false.
21          59.      Fusion relied on the truth of Select’s representations.
22          60.      Fusion’s reliance was reasonable and justified under the circumstances.
23          61.      Select’s fraud and fraudulent inducement as described above caused Fusion
24   to suffer substantial damages.
25          62.      Fusion is entitled to recover its reasonable attorneys’ fees and costs under the
26   Contracts and all applicable law, including but not limited to 28 U.S.C. § 1920, A.R.S. § 12-
27   341, and A.R.S. § 12-341.01.
28


                                                   -6-
        Case 2:21-cv-01447-ESW Document 1 Filed 08/20/21 Page 7 of 8



 1                                           COUNT III
 2                                       (Consumer Fraud)
 3          63.    Fusion incorporates by reference the paragraphs set forth above.
 4          64.    Select used deception, deceptive or unfair acts and practices, fraud, false
 5   pretenses, false promises, and/or misrepresentations in connection with Select’s sale or
 6   advertisement of merchandise to Fusion, including with respect to the marketing leads and
 7   the Contracts.
 8          65.    Select concealed, suppressed, or omitted material facts from Fusion with the
 9   intent that Fusion rely on the concealment, suppression, or omissions in connection with
10   Select’s sale or advertisement of merchandise to Fusion, including with respect to the
11   marketing leads and Contracts.
12          66.    Select’s consumer fraud as described above caused Fusion to suffer
13   substantial damages.
14          67.    Fusion is entitled to recover its reasonable attorneys’ fees and costs under the
15   Contracts and all applicable law, including but not limited to 28 U.S.C. § 1920, A.R.S. § 12-
16   341, and A.R.S. § 12-341.01.
17                                           COUNT IV
18                                  (Negligent Misrepresentation)
19          68.    Fusion incorporates by reference the paragraphs set forth above.
20          69.    Select provided Fusion with false or incorrect information, or omitted or
21   failed to disclose material information, including about the marketing leads and Contracts.
22          70.    Select intended that Fusion rely on the information provided, and Select
23   provided the information to Fusion for that purpose.
24          71.    Select failed to exercise reasonable care and competence in obtaining or
25   communicating the information, including about the marketing leads and Contracts.
26          72.    Fusion relied on the information that Select provided.
27          73.    Fusion’s reliance was justified.
28          74.    Select’s negligent misrepresentations as described above caused Fusion to

                                                 -7-
        Case 2:21-cv-01447-ESW Document 1 Filed 08/20/21 Page 8 of 8



 1   suffer substantial damages.
 2          75.     Fusion is entitled to recover its reasonable attorneys’ fees and costs under the
 3   Contracts and all applicable law, including but not limited to 28 U.S.C. § 1920, A.R.S. § 12-
 4   341, and A.R.S. § 12-341.01.
 5                                     PRAYER FOR RELIEF
 6          WHEREFORE, Fusion prays that the Court enter judgment in its favor and against
 7   Select as follows:
 8          A.      For actual and consequential damages in an amount to be proven at trial;
 9          B.      For all costs and reasonable attorneys’ fees incurred in bringing this action
10   under the Contracts and all applicable law, including but not limited to 28 U.S.C. § 1920,
11   A.R.S. § 12-341, and A.R.S. § 12-341.01; and
12          C.      For such other and further relief as the Court finds just and proper.
13                                 DEMAND FOR JURY TRIAL
14          Under Rule 38 of the Federal Rules of Civil Procedure, Fusion demands a jury trial
15   on all issues so triable.
16          DATED this 20th day of August, 2021.
17
                                                      By      /s/ Aaron T. Martin
18                                                         Aaron T. Martin
                                                           Martin Law & Mediation PLLC
19                                                         2415 East Camelback Rd., Suite 700
                                                           Phoenix, AZ 85016
20                                                         Attorneys for Plaintiff
                                                           Fusion Power, LLC
21

22

23

24

25

26

27

28


                                                  -8-
